EMPLOYMENT AGREEMENT

 

 

THIS AGREEMENT MADE AS OF April 30, 2015 but effective as of January 1, 2015
(The “Effective Date”)

 

 

BETWEEN:

 

Berkshire Homes, Inc., a company incorporated under the laws of the State of
Nevada, USA, having a business address at 2375 East Camelback Road – Suite 600,
Phoenix, Arizona, 85016.

(the “Company”)

 

OF THE FIRST PART

 

AND:

 

Llorn Kylo, A Canadian citizen, having work authorization in the United States
of American under an E2 Visa

(the “Employee”)

 

OF THE SECOND PART

 



WHEREAS the Company has agreed to hire the Llorn Kylo as a full-time Employee of
the Company and the Employee has agreed to provide management services to the
Company on the terms and conditions hereinafter set forth;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained, the parties hereto agree (the
“Agreement”) as follows:

 

 

1.APPOINTMENT

 

1.1.The Company hereby retains the Employee to provide the Company management
with services as the Chief Executive Officer and as a member of the Company’s
Board of Directors (the “Services”) in regards to the Company’s management and
operations, and the Employee hereby agrees to provide such Services upon the
terms and conditions contained in this Agreement.

 

2.TERM; TERMINATION:

 

1.1.The term of this Agreement will begin on the Effective Date and terminate
(i) by mutual consent; (b) if the Employee gives 30 days’ prior written notice
to the Company; or (c) if the Company gives 90 days’ prior written notice to the
Employee. If the Company terminates the Employee, the Employee shall be entitled
to one year’s severance pay and any bonus payable to Employee. Employee will
also be able to keep the Company vehicle in the event of termination.



 

 





3.ASSIGNMENT:

 

1.1.Due to the personal nature of the services to be rendered by Employee, this
Agreement may not be assigned. Company may assign all rights and liabilities
under this agreement to a subsidiary or an affiliate or to a successor to all or
a substantial part of its business and assets with the prior written consent of
the Employee. Subject to the foregoing, this Agreement will inure to the benefit
of and be binding upon each of the heirs, assigns, and successors of the
respective parties.

 

4.REMUNERATION/REIMBURSEMENT

 

1.1.Salary. During the term of this Agreement, and provided the Agreement has
not been terminated pursuant to Section 2, Company shall pay Employee a salary
of $6,000 per month commencing from the Effective Date payable in respect of
each calendar month on the last day of each month. The Employee shall be
entitled to four weeks per year of paid vacation.

 

1.2.Bonus. The Employee will be entitled to a bonus set by the Board of
Directors at year end each year.

 

1.3.Expenses. Company shall reimburse Employee for all reasonable and necessary
out-of-pocket expenses, including travelling expenses, associated with providing
the Services. Any monthly expenses shall be approved by the Company prior to
their being incurred.

 

1.4.Stock Options. On the date of this Agreement, the Employee shall be granted
2,000,000 options in the Company exercisable at the price of the most recent
trade of the Company’s shares as of the end of trading on that date.

 

1.5.Benefits. Employee is to receive full medical, dental, insurance and
automobile coverage paid for by the Company.

 

1.6.Taxes. Company will deduct the required tax owing and remit monthly to the
IRS on the Employee’s behalf. If Employee incurs income tax or any other tax,
including payroll tax, as a result of the receipt of non-cash compensation
during any fiscal year, Company shall pay to Employee an amount equal to cover
any and all such tax.

 

5.DUTIES OF THE EMPLOYEE

 

1.1.The Employee shall provide management services to the Company pursuant to
this Agreement by directing, overseeing and coordinating major activities of the
Company’s operations, including identifying, evaluating, performing due
diligence and acquiring direct equity holdings in promising properties located
in the US, raising capital, as well as acting as spokesperson for the Company.
The Company recognizes that the Employee is actively involved in other
businesses as board member and management, and that therefore, the Employee
shall devote the necessary time, ability, and attention to the business of the
Employer as he and the Board of Directors mutually deem necessary to carry out
his duties.

 



6.CONFIDENTIALITY

 

1.1.Unless permitted by resolution of the Directors, the Employee shall not,
during the term of this Agreement or at any time thereafter, use for its own
purposes or for any purposes other than those of the Company any intellectual
property or knowledge or confidential information of any kind whatsoever it may
acquire in relation to the Company’s business or the business of its
subsidiaries, and such shall be and remain the property of the Company.



2

 



8.GENERAL

 

1.1.The headings and section references in this Agreement are for convenience of
reference only and do not form a part of this Agreement and are not intended to
interpret, define or limit the scope, extent or intent of this Agreement or any
provision thereof.

 

1.2.Time is hereby expressly made of the essence of this Agreement with respect
to the performance by the parties of their respective obligations under this
Agreement.

 

1.3.This Agreement shall insure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns. This Agreement may not be
assigned by either party hereto without the prior express written consent of the
other party.

 

1.4.This Agreement constitutes the entire agreement between the parties hereto
relating to the subject matter hereof and may not be amended, waived or
discharged except by an instrument in writing executed by the party against whom
enforcement of such amendment, waiver or discharge is sought and this Agreement
supersedes all prior agreements between the parties.

 

1.5.Each of the parties hereto hereby covenants and agrees to execute such
further and other documents and instruments and do such further acts and other
things as may be necessary to implement and carry out the intent of this
Agreement.

 

1.6.All notices, requests, demands and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered by hand or
mailed by postage prepaid double registered mail address as follows:

 

To the Company:

 

Berkshire Homes, Inc.

Address: 2375 East Camelback Road, Phoenix, Arizona, 85016

 

Attention: The President

 

To the Employee:

Address: 5838 E Berneil Lane, Paradise Valley, Arizona, 85253

 

Attention: Llorn Kylo

 



IN WITNESS WHEREOF this Agreement has been duly executed by the parties hereto
effective as of the day and year first above written.



 

BERKSHIRE HOMES, INC.

 





Per: /s/ Authorized Signatory /s/ Llorn Kylo Authorized Signatory Llorn Kylo



 





3

 

